Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher M. Tobin on November 12, 2021.
The application has been amended as follows:
1.  (Currently Amended)  A time-of-flight sensor, comprising:
a pixel array including a plurality of pixel circuits arranged in an array, respective ones of the plurality of pixel circuits including a first photodiode configured to selectively output a first analog signal via a first path and a second analog signal via a second path, and including a second photodiode configured to selectively output a third analog signal via a third path and a fourth analog signal via a fourth path;
a signal line coupled to the first photodiode and a second photodiode; and
processing circuitry including:
	a first comparator configured to compare a voltage of the signal line with a reference signal and to output a comparison result, and
	a counter configured to perform a count based on the comparison result in response to a count control signal, wherein

the processing circuitry is configured to detect a saturation, and to output a maximum count signal or a minimum count signal in response to detecting the saturation, and
the processing circuitry includes a second comparator configured to compare the voltage of the signal line with a threshold signal and to output a saturation detection result.

2.  (Cancelled).

3.  (Cancelled).

4.  (Original)  The time-of-flight sensor according to claim 1, wherein the processing circuitry is configured to determine a first quantity and a second quantity.

5.  (Original)  The time-of-flight sensor according to claim 4, wherein the first quantity represents a difference between the first analog signal at a first phase and the second analog signal at a second phase, wherein the first phase is complementary to the second phase.

6.  (Original)  The time-of-flight sensor according to claim 5, wherein the second quantity represents a difference between the third analog signal at a third phase and the fourth analog signal at a fourth phase, wherein the third phase is complementary to the fourth phase.

7.  (Original)  The time-of-flight sensor according to claim 6, wherein the third phase is shifted by 90 degrees with respect to the first phase.



9.  (Original)  The time-of-flight sensor according to claim 1, wherein the count control signal is configured to cause the counter to invert the value of each bit stored in the counter.

10.  (Currently Amended)  A time-of-flight system, comprising:
a light source configured to emit a light; and
a sensor comprising:
	a pixel array including a plurality of pixel circuits arranged in an array, respective ones of the plurality of pixel circuits including a first photodiode configured to selectively output a first analog signal via a first path and a second analog signal via a second path, and including a second photodiode configured to selectively output a third analog signal via a third path and a fourth analog signal via a fourth path,
	a signal line coupled to the first photodiode and a second photodiode, and
	processing circuitry including:
		a comparator configured to compare a voltage of the signal line with a reference signal and to output a comparison result, and
		a counter configured to perform a count based on the comparison result in response to a count control signal, wherein
the count control signal is configured to switch the counter between an up count mode and a down count mode while a count value is held in the counter, 
the processing circuitry is configured to detect a saturation, and to output a maximum count signal or a minimum count signal in response to detecting the saturation, and
the processing circuitry includes a second comparator configured to compare the voltage of the signal line with a threshold signal and to output a saturation detection result.

11.  (Cancelled).

12.  (Cancelled).

13.  (Original)  The time-of-flight system according to claim 10, wherein the processing circuitry is configured to determine a first quantity and a second quantity.

14.  (Original)  The time-of-flight system according to claim 13, wherein the first quantity represents a difference between the first analog signal at a first phase and the second analog signal at a second phase, wherein the first phase is complementary to the second phase.

15.  (Original)  The time-of-flight system according to claim 14, wherein the second quantity represents a difference between the third analog signal at a third phase and the fourth analog signal at a fourth phase, wherein the third phase is complementary to the fourth phase.

16.  (Original)  The time-of-flight system according to claim 15, wherein the third phase is shifted by 90 degrees with respect to the first phase.

17.  (Original)  The time-of-flight system according to claim 13, wherein the processing circuitry is configured to determine the first quantity and the second quantity in the counter.

18.  (Original)  The time-of-flight system according to claim 10, wherein the count control signal is configured to cause the counter to invert the value of each bit stored in the counter.

19.  (Original)  The time-of-flight system according to claim 10, wherein a wavelength of the light is in an infrared range.

20.  (Currently Amended)  A system, comprising:
a first sensor configured to generate an image data, the first sensor comprising a first pixel array; and
a second sensor configured to generate a distance data, the second sensor comprising:
	a second pixel array including a plurality of pixel circuits arranged in an array, respective ones of the plurality of pixel circuits including a first photodiode configured to selectively output a first analog signal via a first path and a second analog signal via a second path, and including a second photodiode configured to selectively output a third analog signal via a third path and a fourth analog signal via a fourth path,
	a signal line coupled to the first photodiode and a second photodiode, and
	processing circuitry including:
		a comparator configured to compare a voltage of the signal line with a reference signal and to output a comparison result, and
		a counter configured to perform a count based on the comparison result in response to a count control signal, wherein
the count control signal is configured to switch the counter between an up count mode and a down count mode while a count value is held in the counter, 
the processing circuitry is configured to detect a saturation, and to output a maximum count signal or a minimum count signal in response to detecting the saturation, and
the processing circuitry includes a second comparator configured to compare the voltage of the signal line with a threshold signal and to output a saturation detection result.

21.  (Cancelled).

22.  (Cancelled).

23.  (Previously Presented)  The system according to claim 20, wherein the processing circuitry is configured to determine a first quantity and a second quantity, and wherein the first quantity represents a difference between the first analog signal at a first phase and the second analog signal at a second phase, wherein the first phase is complementary to the second phase.

24.  (Previously Presented)  The system according to claim 23, wherein the second quantity represents a difference between the third analog signal at a third phase and the fourth analog signal at a fourth phase, wherein the third phase is complementary to the fourth phase.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: first comparator, counter, count control signal, processing circuitry, second comparator,  in claim 1, 4-10, 13-20, 23, 24.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph: 0008, 0019; 0020, 0024).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1, 4 – 10, 13 – 20, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “a pixel array including a plurality of pixel circuits arranged in an array, respective ones of the plurality of pixel circuits including a first photodiode configured to selectively output a first analog signal via a first path and a second analog signal via a second path, and including a second photodiode configured to selectively output a third analog signal via a third path and a fourth analog signal via a fourth path;
the count control signal is configured to switch the counter between an up count mode and a down count mode while a count value is held in the counter, 
the processing circuitry is configured to detect a saturation, and to output a maximum count signal or a minimum count signal in response to detecting the saturation, and
the processing circuitry includes a second comparator configured to compare the voltage of the signal line with a threshold signal and to output a saturation detection result, where the closest prior art is Silverbrook et al (US 2004/0190092 A1), Liu (US 2018/0376090 A1), Wakabayashi (US 2009/0033759 Al), Park et al. (US 20130015324 A1), Farrier (US 20060146161 A1) and Ahn (US 2007/0132870 A1).
Silverbrook et al. is directed towards a sensing device for: sensing coded data disposed on a surface; and generating interaction data based on the sensed coded data, the interaction data being indicative of interaction of the sensing device with the surface; the sensing device comprising: (a) an image sensor for capturing image information; (b) at least one analog to digital converter for converting the captured image information into image data; (c) an image processor for processing the image data to generate processed image data, see para: [0014 - 0017]. 
Liu, which is in the same field of endeavor, discloses digital imaging. A digital pixel image sensor includes a digitizer in each pixel of a plurality of pixels, where the digitizer digitizes analog output signals from a photodiode of the pixel using a comparator, a global reference ramp signal, and a clock counter. In some embodiments, the comparator includes a pre-charging circuit, rather than a constant biasing circuit, to reduce the power consumption of each pixel. In some embodiments, each pixel includes a digital or analog correlated double sampling (CDS) circuit to reduce noise and provide a higher dynamic range, see abstract. 
Wakabayashi, which is in the same field of endeavor, discloses a reference voltage circuit for generating a reference voltage to be referred when a pixel signal is digitally converted, includes ramp voltage generating means for generating a ramp voltage which drops from a predetermined initial voltage at a certain gradient, a transistor for forming, together with the ramp voltage generating means, a current mirror circuit, and gain change means for changing a current value of a current flowing from a predetermined power supply via the transistor to change the gradient of the ramp voltage generated by the ramp voltage generating means, see abstract.
Park et al., which is in the same field of endeavor, discloses the image sensor includes a first photodiode configured to convert an optical signal into a photocharge, a sensing node configured to store the photocharge of the first photodiode, and a circuit configured to selectively output an electrical signal corresponding to the photocharge at the sensing node on an output line.  The circuit is connected to at least a first conductive contact, and the output line is disposed between the sensing node and the first conductive contact, see abstract.
Farrier, which is in the same field of endeavor, discloses a CMOS imaging array includes a plurality of individual pixels arranged in rows and columns.  Each pixel is constructed the same and includes a photodetector (e.g., photodiode) receiving incident light and generating an output.  A first, relatively lower gain, wide dynamic range amplifier circuit is provided responsive to the output of the photodetector.  The first circuit is optimized for a linear response to high light level input signals.  A second, relatively higher gain, lower dynamic range amplifier circuit is also provided which is responsive to the output of the photodetector.  The second circuit is optimized to provide a high signal to noise ratio for low light level input signals.  Subtraction of output signals from the amplifier circuits, preferably after gain compensation, can be used to detect moving objects in the scene where the integration times for the two circuits are not the same, e.g., are staggered in time or have a different period, see abstract.
And, last but not least, Ahn, which is in the same field of endeavor, discloses a circuit and method of detecting a saturation level of an image sensor including a photodiode using a black pixel circuit included in the image sensor.  The saturation level detecting circuit includes a pixel unit, a reset node and a detection controller.  The pixel unit includes a floating diffusion node connected to, or disconnected from, the photodiode and outputs a voltage signal corresponding to the voltage of the floating diffusion node.  The reset node is connected to or disconnected from, the floating diffusion node.  The detection controller transfers a power voltage or a reference voltage to the reset node, see abstract.
However, all above listed prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 10 and 20, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Examiner, Art Unit 2486